Case: 12-5128    Document: 13     Page: 1   Filed: 10/04/2012




          NOTE: This order is nonprecedential.


   mlntteb ~tate5 <!Court of ~peaI5
        for tbe jfeberaI <!Ctrcutt

                STEPHEN L. SCHEIDEL,
                   Plaintiff-Appellant,

                             v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2012-5128


   Appeal from the United States Court of Federal
Claims in case no. 12-CV-319, Judge Lawrence J. Block.


                      ON MOTION


                       ORDER

   Stephen Scheidel moves for an extension of time, until
October 19, 2012, to file his reply brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:

    The motion is granted.
Case: 12-5128    Document: 13   Page: 2   Filed: 10/04/2012




STEPHEN SCHEIDEL v. US                                 2


                                 FOR THE COURT


      OCT 042012                  /s/ Jan Horbaly
        Date                     Jan Horbaly
                                 Clerk
 cc: Stephen L. Scheidel
     Michelle Milberg, Esq.
s27